DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 7, 8, 12, 14, 15 are pending wherein claims 7, 12, 14, and 15 are in independent form. 
3.	Claims 7 and 12 have been amended. 
4.	Claims 1-6, 9-11, 13 have been cancelled. 
5.	Claims 14 and 15 have been added newly.
Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Response to Arguments
7.	Applicant's arguments filed on 12/29/2021 have been fully considered but they are not persuasive. The reasons set forth below.
8.	On page 7 of the remarks, applicant argues, “Zhou describes that a base station configures a broadcast channel with a synchronization signal in a basic sub-band. Zhou also discusses that the broadcast channel is a channel for a base 
		In response, examiner respectfully disagrees because:
	Examiner does not map the broadcast channel of Zhou to the frequency resource for the transmission of random access signal. The MIB/SIB carried by the broadcast channel includes sub-band configuration of a non-basic sub-band (Fig. 2, Par 0081-0086). After detecting the non-basic sub-band configuration, the UE initiates a random access signal transmission (initiating a random access procedure) over the non-basic sub-band to convert from an idle mode to a connected mode (Par 0087, Par 0091). Therefore, the non-basic sub-band is the frequency resource configured for the UE to transmit random access signal. The non-basic sub-band for transmitting random access signal is different than the basic sub-band carrying the synchronization signal. 
9.	On page 7 of the remarks, applicant argues, “Hao fails to supply that which Zhou lacks regarding the above-referenced limitations of amended independent claim 7. Specifically, Hao discusses that random access resource indexes allocated for non-contention based random access signal transmission are terminal specific 
		In response, examiner respectfully disagrees because:
		Claim defines that each group includes one or more terminals (“group including one or more terminals”). Under broadest reasonable interpretation (BRI), the claimed group can consist of one terminal. Therefore, terminal specific random access resource allocation of Hao meets the claimed group definition because the non-contention based random access resource is allocated to a terminal and the claimed group includes at least one terminal (“group including one or more terminals”).








Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 7, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 20180034599 A1, hereinafter referred to as Zhou) in view of Hao et al (US 20190200384 A1, hereinafter referred to as Hao).
		Re claim 7, Zhou teaches a terminal (Fig. 4, Abstract) comprising: 
	(i) a receiver that receives a broadcast channel (broadcast channel in a basic sub-band) in a resource (time frequency resource of the broadcast channel within the basic sub-band) corresponding to a frequency raster (offset between the time frequency resource position of the broadcast channel and the time frequency resource position of the synchronization signal), the frequency raster indicating a frequency position of a synchronization signal (offset between the time frequency resource position of the broadcast channel and the time frequency resource position of the synchronization signal indicates a time-frequency position of the synchronization signal) (Fig. 2, Par 0054-0056, Par 0068, Par 0081-0085); and 
	(ii) a processor that controls a Radio Resource Management (RRM) measurement by using the resource (measurement reference signal of the basic sub-band) (Par 0054, Par 0074),

	(iv) the processor controls transmission of a random access signal (initiating random access procedure in the non-basic sub-band) in the frequency resource (non-basic sub-band) (Fig. 2, Par 0015, Par 0081-0087, Par 0090-0091, Par 0113).
		Zhou does not explicitly disclose to receive information, by higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including one or more terminals.
		Hao teaches to receive information, by higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including one or more terminals (random access resource transmitted 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhou by including the feature to receive information, by higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including one or more terminals, as taught by Hao for the purpose of “avoiding a collision with a predetermined uplink signal or distinguishing between different random access resource regions”, as taught by Hao (Par 0040).
		Claim 12 recites a method performing the functions recited in claim 7 and thereby, is rejected for the reasons discussed above with respect to claim 7. 
		Re claim 8, Zhou teaches that the resource does not overlap in a frequency domain with a band for receiving a common control signal (time frequency resource of the broadcast channel does not overlap with the time frequency resource of the common control channel) (Par 0071-0074, Par 0076, Par 0078).
12.	Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 20180034599 A1, hereinafter referred to as Zhou) in view of Hao et al (US 20190200384 A1, hereinafter referred to as Hao) and further in view of Park et al (US 20180212800 A1, hereinafter referred to as Park).
		Re claim 14, Zhou teaches a base station (Fig. 1, Abstract) comprising: 
	(i) a transmitter that transmits a broadcast channel (broadcast channel in a basic sub-band) in a resource (time frequency resource of the broadcast channel within offset between the time frequency resource position of the broadcast channel and the time frequency resource position of the synchronization signal), the frequency raster indicating a frequency position of a synchronization signal (offset between the time frequency resource position of the broadcast channel and the time frequency resource position of the synchronization signal indicates a time-frequency position of the synchronization signal) (Fig. 1, Par 0048-0051, Par 0054-0056, Par 0068, Par 0081-0085); and 
	(ii) a processor that controls Zhou does not explicitly disclose to receive a report of a Radio Resource Management (RRM) measurement),
	(iii) wherein the transmitter further transmits information (MIB/SIB carried by the broadcast channel), 
	(iv) the processor controls reception of a random access signal (initiating random access procedure in the non-basic sub-band) in the frequency resource (non-basic sub-band) (Fig. 2, Par 0015, Par 0081-0087, Par 0090-0091, Par 0113).
		Zhou does not explicitly disclose to transmit information, by higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including one or more terminals.
		Hao teaches to transmit information, by higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including one or more terminals (random access resource transmitted to the terminal by higher layer signaling) (Fig. 7-8, Par 0039, Par 0081, Par 0143-0144, Par 0151-0155, Par 0159-0164).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhou by including the step to transmit information, by higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including one or more terminals, as taught by Hao for the purpose of “avoiding a collision with a predetermined uplink signal or distinguishing between different random access resource regions”, as taught by Hao (Par 0040).
		Zhou also does not explicitly disclose to receive a report of a Radio Resource Management (RRM) measurement.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhou by including the feature to receive a report of a Radio Resource Management (RRM) measurement, as taught by Park for the purpose of acquiring “important information necessary to determine that which precoded CSI-RS will be configured in a corresponding UE in the future”, as taught by Park (Par 0355).
		Re claim 15, Zhou teaches a radio communication system comprising a base station and a terminal (Fig. 1-2), 
		wherein the base station (Fig. 1) comprises: 
	(i) a transmitter that transmits a broadcast channel (broadcast channel in a basic sub-band) in a resource (time frequency resource of the broadcast channel within the basic sub-band) corresponding to a frequency raster (offset between the time frequency resource position of the broadcast channel and the time frequency resource position of the synchronization signal), the frequency raster indicating a frequency position of a synchronization signal (offset between the time frequency resource position of the broadcast channel and the time frequency resource position of the synchronization signal indicates a time-frequency position of the synchronization signal) (Fig. 1, Par 0048-0051, Par 0054-0056, Par 0068, Par 0081-0085); and 
	(ii) a first processor that controls Zhou does not explicitly disclose to receive a report of a Radio Resource Management (RRM) measurement),
	(iii) wherein the transmitter further transmits information (MIB/SIB carried by the broadcast channel), 
	(iv) the first processor controls reception of a random access signal (initiating random access procedure in the non-basic sub-band) in the frequency resource (non-basic sub-band) (Fig. 2, Par 0015, Par 0081-0087, Par 0090-0091, Par 0113).
		Zhou does not explicitly disclose to transmit information, by higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including one or more terminals.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhou by including the step to transmit information, by higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including one or more terminals, as taught by Hao for the purpose of “avoiding a collision with a predetermined uplink signal or distinguishing between different random access resource regions”, as taught by Hao (Par 0040).
		Zhou also does not explicitly disclose to receive a report of a Radio Resource Management (RRM) measurement.
		Park teaches to receive a report of a Radio Resource Management (RRM) measurement (Par 0355).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhou by including the feature to receive a report of a Radio Resource Management (RRM) measurement, as taught by Park for the purpose of acquiring “important information necessary to determine that which precoded CSI-RS will be configured in a corresponding UE in the future”, as taught by Park (Par 0355), and 

The terminal comprises:
	(i) a receiver that receives a broadcast channel (broadcast channel in a basic sub-band) in a resource (time frequency resource of the broadcast channel within the basic sub-band) corresponding to a frequency raster (offset between the time frequency resource position of the broadcast channel and the time frequency resource position of the synchronization signal), the frequency raster indicating a frequency position of a synchronization signal (offset between the time frequency resource position of the broadcast channel and the time frequency resource position of the synchronization signal indicates a time-frequency position of the synchronization signal) (Fig. 2, Par 0054-0056, Par 0068, Par 0081-0085); and 
	(ii) a second processor that controls a Radio Resource Management (RRM) measurement by using the resource (measurement reference signal of the basic sub-band) (Par 0054, Par 0074),
	(iii) wherein the receiver further receives information (MIB/SIB carried by the broadcast channel), 
	(iv) the second processor controls transmission of a random access signal (initiating random access procedure in the non-basic sub-band) in the frequency resource (non-basic sub-band) (Fig. 2, Par 0015, Par 0081-0087, Par 0090-0091, Par 0113).
		Zhou does not explicitly disclose to receive information, by higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including one or more terminals.
		Hao teaches to receive information, by higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including one or more terminals (random access resource transmitted to the terminal by higher layer signaling) (Fig. 7-8, Par 0039, Par 0081, Par 0143-0144, Par 0151-0155, Par 0159-0164).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhou by including the feature to receive information, by higher layer signaling, indicating a frequency resource for transmission of a random access signal that is configured per group including one or more terminals, as taught by Hao for the purpose of “avoiding a collision with a predetermined uplink signal or distinguishing between different random access resource regions”, as taught by Hao (Par 0040).

Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473